Eobinson, J.
This cause is submitted without argument, on transcripts of different portions of the record. From these It appears that the appellant and Ms brother, J. H. Cooper, were inducted jointly for the crime 'specified; that the appellant alone was placed on trial, and that the charge 'against him was substantially as follows: In the year 1892, with ¡the aid of hSs brother, he exchanged for two stallions, owned by one Robert GMand, of the alleged value of seven, hundred and fifty dollars, a promissory note for seven hundred dollars, with a mortgage purporting to secure it on a quarter section of land in the state of Missouri. To effect the 'trade, the appellant represented that S. B. Jennings, the person who made the note and ¡executed the mortgage, had purchased the mortgaged premises for 'the sum of two thousand dollars, and had paid the purchase price in full, excepting the sum of seven hundred dollars, for whiich the note and mortgage in question were given; 'that Jennings lived on a quarter section of land, which he owned, adjoining this mortgaged quarter; that he was a well-to-do farmer, who 'had stock on *722liis farm sufficient for the payment of the note when it should become due; that the appellant was a resident of Rippey, in this state, and owned -property sufficient to- pay two or three times the amount of the note in question; that Cleland relied upon- these representations, and gave his two istall'ion's in exchange for the note and mortgage. We 'have before us a transcript of the oral evidence given on the 'trial, bult numerous exhibits introduced 'in evidence are not set out. From the record before u-s it appears that there was much conflict 'in -the evidence, but 'that the jury were justified in finding 'that representation's were made to Cleland, 'substantially os alleged, for the purpose >of effecting the trade; that he relied upon them i-n panting with Ms property; and that they were false. Jennings- lived iat Perry, in this state, when -the trade was made, but had resided at Rippey when it was the home -of the defendants. He had no property excepting a small amount which wais exempt from execution. While that was hlis financial condition, an unde of the appellant executed to Jennings a deed purporting to -Convey to- 'him -a section of land in 'the state of Missouri, and the latter gave 'in payment four nates for seven hundred dollars each and four mortgages, one on each quarter section of the land. The note and mortgage in controversy were included in those given. Jennings- gave nothing else for ■the land, made no -other payment on it, never lived on land adjoining lit, 'and was- irresponsible financially. The appellant had little, if -any, property. We oannioit set out all -the evidence which tends 'to show his guilt, but content -ourselves with saying that it satisfies us that the entire transaction on 'his part was a deliberate and successful attempt to obtain from Cleland his property by means of false pretenses, and that the verdict of the jury and judgment of the court were fully warranted by the evidence.
The record submitted 'to us, although incomplete, i-s voluminous, and shows that the defendant, aided by (attorneys of ability, made a 'Stubborn defense. Various motions show that numerous questions were presented (to the trial court for its determination. It is not our custom, in the absence -of argument, to treat questions merely suggested by the record, at length. It is sufficient to say that we have read the entire record with care, 'and do not find any error prejudicial to the defendant. The judgment of the district court Is therefore affirmed.